Citation Nr: 1453140	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-30 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hemorrhagic fever and hemorrhagic purpura.

2.  Entitlement to a skin disorder, claimed as jungle rot of the feet and a disorder manifested by itching and swelling on the back and legs.

3.  Entitlement to service connection for a heart disorder, claimed as atrial fibrillation.

4.  Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1954.  He had service in the Korean Conflict, and he is the recipient of the Combat Infantryman's Badge.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the RO.  

In September 2014, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

The appeal is REMANDED to the RO as the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET PURSUANT TO 38 C.F.R. § 20.900(c).  EXPEDITED HANDLING IS REQUESTED.  





REMAND

BECAUSE HE SERVED IN COMBAT, THE VETERAN'S ACCOUNT OF WHAT OCCURRED IN COMBAT IS PRESUMED CREDIBLE - I.E., HE IS PRESUMED BY LAW TO HAVE EXPERIENCED AN EPISODE OF HEMORRHAGIC FEVER. HOWEVER, THE QUESTION FOR DETERMINATION FOR VA IS WHETHER THE VETERAN HAS ANY RESIDUALS OF THE IN-SERVICE HEMORRHAGIC FEVER.

In June 2010, the Veteran was examined by VA to determine the nature and etiology of any hemorrhagic fever or its residuals.  While the examiner found that the appellant did have hemorrhagic fever, it had resolved.  However, she also observed that there was no evidence to substantiate that the hemorrhagic fever was incurred while the Veteran was on active military duty, and that if the disorder was service connected, the Veteran could benefit from cognitive testing. 

These portions of the opinion are inconsistent and the appeal is therefore not ready for review. The matter will therefore be REMANDED to the RO for specific directives as to medical development and for the following action:

1. Ask the Veteran if he has any information that is not of record, WHENEVER DATED, that indicates he has any residuals of hemorrhagic fever which he is presumed by law to have incurred during his combat service. 

2.  The schedule the Veteran for an examination to be conducted by a suitably qualified physician or medical care provider to determine whether he has any current 
      
      COGNITIVE
      CARDIAC, 
DETERMATOLOGIC, and LYMPHATIC/BLOOD SYSTEM DISORDERS THAT WERE CAUSED BY THE PRESUMED CREDIBLE IN-SERVICE EPISODE OF HEMORRHAGIC FEVER. All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

THE EXAMINER(S) ARE ADVISED THAT THE LAW PRESUMES THE VETERAN INCURRED SOME FORM OF HEMORRHAGIC FEVER WHILE SERVING ON ACTIVE COMBAT DUTY FROM DECEMBER 1952 TO DECEMBER 1954, AND THE FACT THAT HIS SERVICE TREATMENT AND PERSONNEL RECORDS ARE MISSING IS NOT TO BE CONSIDERED AS AN ABSENCE OF SUCH IN-SERVICE EVENTS. 

If hemorrhagic fever or COGNITIVE, CARDIAC, DETERMATOLOGIC (to include hemorrhagic purpura and jungle rot) OR LYMPHATIC/BLOOD SYSTEM DISORDERS THAT WERE CAUSED BY THE PRESUMED CREDIBLE IN-SERVICE EPISODE OF HEMORRHAGIC FEVER are diagnosed, the examiner must identify and explain the elements supporting each diagnosis.  

In determining aggravation, the examiner must state whether the appellant's atrial fibrillation and non-Hodgkin's lymphoma underwent an increase in the underlying pathology, and if so, whether such increase was due to the natural progress of the atrial fibrillation and non-Hodgkin's lymphoma or to the hemorrhagic fever or its residuals.  

For each opinion, the examiner must state HOW AND WHY he or she reached each opinion they did.  If the examiner is unable to reach an opinion without resort to SPECULATION, he or she must state why that is so.  

3.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 
In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If that notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

4.  When the actions have been completed the RO must undertake any other indicated development.  Then,  readjudicate the issues of entitlement to service connection for hemorrhagic fever or the residuals thereof; a heart disorder claimed as atrial fibrillation; a skin disorder; and non-Hodgkin's lymphoma.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

PLEASE NOTE, THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET PURSUANT TO 38 C.F.R. § 20.900(c).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an EXPEDITIOUS manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



